DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose An information processing device comprising: a storage unit configured to store a record with a feature data structure, the feature data structure including: a feature ID indicative of each of features to be detected; a first field configured to include information indicative of a type of an external sensor for detecting a feature indicated by the feature ID corresponding to the first field, and a second field configured to include configuration information or environmental information which are related to success or failure of detection of the feature when a detection of the feature by the external sensor is performed; an acquisition unit configured to acquire, from a sensor mounted to a vehicle and configured to detect an exterior of the vehicle, state information which includes information associated with at least one of, at a time when a detection of the feature by the external sensor succeeds or fails, a state of a vehicle, a state of surroundings of the vehicle and a state of the detection device; and an update unit configured to update the second field based on the state information acquired by the acquisition unit, wherein the acquisition unit acquires a plurality of the state information associated with a feature sent from vehicles, and wherein the update unit determines an updated content of the second field corresponding to the feature by statistically analyzing the plurality of the state information as disclosed in independent claim 9 and 11; and corresponding dependent claims 12-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661